DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravikumar et al. (U.S. Patent Publication No. 2015/0245975 A1).
Regarding claim 1, Ravikumar et al. discloses a closure device (10) adapted to simultaneously fit (Fig. 1) around at least a portion (portion of 2, Fig. 1) of a lower leg (2) and at least a portion (portion of 6, Fig. 1) of a foot (6) of a patient, the closure device (10) comprising at least one compression element (22) adapted to apply targeted pressure (Paragraph 0044) to at least one artery or vein (saphenous vein, Paragraph 0044) located in at least one of the lower leg (2) and foot (6). (Figs. 1-3, Paragraphs 0036-0046). 
Regarding claim 2, Ravikumar et al. discloses the closure device of claim 1, wherein the closure device (10) is adjustable to fit (via adjustable straps 14/32a-32d, Paragraphs 0016-0017 and 0034) around at least a portion (Fig. 1) of a lower leg (2) and at least a portion of a foot (6) of a plurality of patients (Fig. 1, Paragraphs 0016-0017 and 0034), each of the plurality of patients (Fig. 1, Paragraphs 0016-0017 and 0034) having a lower leg (2) or foot (6) of differing size or shape (Examiner notes the adjustable straps of the foot portion 14 and adjustable straps of the leg portion 32a-32d allow the device to capable of fitting a variety of leg/foot shapes). (Paragraphs 0016-0017 and 0034). 
Regarding claim 3, Ravikumar et al. discloses the closure device of claim 1, wherein the at least one compression element (22) comprises at least one inflatable element (22). (Paragraph 0036). 
Regarding claim 4, Ravikumar et al. discloses the closure device of claim 3, wherein the at least one compression element (22) comprises a plurality of inflatable elements (bladders, Paragraph 0048). (Paragraph 0048). 
Regarding claim 6, Ravikumar et al. discloses the closure device of claim 1, further comprising a first strap (32a) that fits around (Figs. 1-2A, Paragraph 0036) the at least a portion (portion of 2) of the lower leg (2) of the patient (Fig. 1) and a second strap (14) that fits around (Figs. 1-2A, Paragraphs 0036 and 0039) the at least a portion (portion of 6) of the foot (6) of the patient (Fig. 1), the closure device (10) comprising at least one attachment element (20), the at least one attachment element (20) adapted for either fixed or removeable (Fig. 2B, Paragraph 0045) attachment of the at least one compression element (22) thereto such that at least a portion (portion of 22) of the compression element (22) is located between (Fig. 2B) the first strap (32a) and the patient's lower leg (2) or foot (6) or between the second strap and the patient's lower leg or foot. (Figs. 1-2B, Paragraphs 0036, 0039, and 0045). 
Regarding claim 7, Ravikumar et al. discloses the closure device of claim 6, further comprising a third strap (32b) that fits around (Figs. 1-2A, Paragraph 0039) at least an additional portion (additional portion of 2) of the patient's lower leg (2) or foot. (Figs. 1-2A, Paragraph 0039). 
Regarding claim 8, Ravikumar et al. discloses the closure device of claim 6, wherein the at least one attachment element (20) is a first attachment element (20, Paragraph 0045) and the closure device further comprises a second attachment element (20, Paragraph 0045), wherein both the first attachment element (20, Paragraph 0045) and the second attachment element (20, Paragraph 0045) are adapted for removeable attachment (Fig. 2B, Paragraph 0045) of the at least one compression element (22) thereto such that at least a portion of the at least one compression element (22) is located between (Fig. 2B) the first strap (32a) and the patient's lower leg (2) or foot or between the second strap and the patient's lower leg or foot. (Fig. 2B, Paragraph 0045).
Regarding claim 9, Ravikumar et al. discloses the closure device of claim 8, wherein the at least one compression element (22) is removably attachable (Fig. 2B, Paragraph 0045) to either the first attachment element (20, Paragraph 0045) or the second attachment element (20, Paragraph 0045) to permit selective application of the targeted pressure (Paragraph 0044) to one of the patient's dorsalis pedis artery, anterior tibial artery, and posterior tibial artery (Paragraph 0044, Examiner notes pressure is provided on the lower leg and foot, as highlighted in Paragraph 0044 the lower leg section applies pressure to the area of the lower leg near the saphenous vein, the posterior tibial artery runs adjacent to the saphenous vein, as such the application of pressure by 22 will effect both the saphenous vein, posterior tibial artery and other nearby vascularture). (Figs. 1-2B, Paragraphs 0044-0045). 
Regarding claim 12, Ravikumar et al. discloses a hemostatic device (10) comprising: a flexible element (12) adapted to be wrapped (Fig. 1, Paragraph 0036) and releasably secured (Figs. 2a, Paragraph 0037) around at least a portion (portion of 2) of a lower leg (2) and at least a portion (portion of 6) of a foot (6) of a patient (Fig. 1); and at least one compression element (22) adapted to apply targeted pressure (Paragraph 0044) to at least one artery or vein (saphenous vein, Paragraph 0044) located in at least one of the lower leg (2) and foot, the at least one compression element (22) being fixedly attached or removably attachable (Fig. 2B, Paragraph 0045) to the flexible element (12). (Figs. 1-3, Paragraphs 0036-0046). 
Regarding claim 13, Ravikumar et al. discloses the hemostatic device of claim 12, the flexible element (12) having an interior side (12a) that abuts (Paragraph 0039) the at least a portion (portion of 2) of the lower leg (2) and the at least a portion (portion of 6) of the foot (6) when wrapped (Fig. 1) and releasably secured around (Figs. 1-2A, Paragraphs 0036 and 0039) the at least a portion (portion of 2) of the lower leg (2) and the at least a portion (portion of 6) of the foot (6) of the patient (Fig. 1), wherein at least a portion (portion of 22) of the at least one compression element (22) is located between (Fig. 2B) the interior side (12a) and the at least a portion (portion of 2) of the lower leg (2) and the at least a portion (portion of 6) of the foot (6) of the patient (Fig. 1). (Figs. 1-2B, Paragraphs 0036-0039).
Regarding claim 14, Ravikumar et al. discloses the hemostatic device of claim 12, wherein the flexible element (12) comprises a first strap (32a) that fits around (Figs. 1-2A, Paragraph 0036) the at least a portion (portion of 2) of the lower leg (2) of the patient (Fig. 1) and a second strap (14) that fits around (Figs. 1-2A, Paragraphs 0036 and 0039) the at least a portion (portion of 6) of the foot (6) of the patient (Fig. 1), the hemostatic device (10) further comprising at least one attachment element (20) that is used to attach (Fig. 2B, Paragraph 0045) the at least one compression element (22) to the flexible element (12) such that at least a portion (portion of 22) of the compression element (22) is located between (Fig. 2B) the first strap (32a) and the patient's lower leg (2) or foot (6) or between the second strap and the patient's lower leg or foot. (Figs. 1-2B, Paragraphs 0036, 0039, and 0045). 
Regarding claim 15, Ravikumar et al. discloses the hemostatic device of claim 14, wherein the flexible element (12) further comprises a third strap (32b) that fits around (Figs. 1-2A, Paragraph 0039) at least an additional portion (additional portion of 2) of the patient's lower leg (2) or foot. (Figs. 1-2A, Paragraph 0039).
Regarding claim 16, Ravikumar et al. discloses the hemostatic device of claim 14, wherein the at least one attachment element (20) is a first attachment element (20, Paragraph 0045) and the closure device further comprises a second attachment element (20, Paragraph 0045), wherein both the first attachment element (20, Paragraph 0045) and the second attachment element (20, Paragraph 0045) are adapted for removeable attachment (Fig. 2B, Paragraph 0045) of the at least one compression element (22) thereto such that at least a portion of the at least one compression element (22) is located between (Fig. 2B) the first strap (32a) and the patient's lower leg (2) or foot or between the second strap and the patient's lower leg or foot. (Fig. 2B, Paragraph 0045).
Regarding claim 17, Ravikumar et al. discloses the hemostatic device of claim 16, wherein the at least one compression element (22) is removably attachable (Fig. 2B, Paragraph 0045) to either the first attachment element (20, Paragraph 0045) or the second attachment element (20, Paragraph 0045) to permit selective application of the targeted pressure (Paragraph 0044) to one of the patient's dorsalis pedis artery, anterior tibial artery, and posterior tibial artery (Paragraph 0044, Examiner notes pressure is provided on the lower leg and foot, as highlighted in Paragraph 0044 the lower leg section applies pressure to the area of the lower leg near the saphenous vein, the posterior tibial artery runs adjacent to the saphenous vein, as such the application of pressure by 22 will effect both the saphenous vein, posterior tibial artery and other nearby vascularture). (Figs. 1-2B, Paragraphs 0044-0045). 
Regarding claim 18, Ravikumar et al. discloses a method of forming a closure device (10), the method comprising: forming the closure device (10) with a first portion (12) that is adapted to be wrapped and releasably secured around (Figs. 1-2B, Paragraphs 0036 and 0039) at least a portion (portion of 2) of a lower leg (2) of a patient (Fig. 1); forming the closure device (10) with a second portion (14) that is adapted to be wrapped and releasably secured around (Figs. 1-2B, Paragraphs 0036 and 0040-0042) at least a portion (portion of 6) of a foot (6) of the patient (Fig. 1); providing the closure device (10) with at least one attachment element (20), the at least one attachment element (20) adapted for either fixed or removeable attachment (Fig. 2B, Paragraph 0045) of at least one compression element (22) thereto, the at least one compression element (22) adapted adapted to apply targeted pressure (Paragraph 0044) to at least one artery or vein (saphenous vein, Paragraph 0044) located in at least one of the lower leg (2) and foot (6). (Figs. 1-3, Paragraphs 0036-0046).
Regarding claim 19, Ravikumar et al. discloses the method of claim 18, further comprising forming the closure device (10) with a third portion (32b) that is adapted to be wrapped and releasably secured around (Figs. 1-2B, Paragraphs 0036 and 0039) at least one additional portion (portion of 2) of the patient's lower leg (2) or foot. (Figs. 1-2A, Paragraphs 0036 and 0039). 
Regarding claim 20, Ravikumar et al. discloses the method of claim 19, wherein the step of providing the closure device (10) with at least one attachment element (20, Paragraph 0045) further comprises providing the closure device (10) with a second attachment element (20, Paragraph 0045), wherein both the first attachment element (20, Paragraph 0045) and the second attachment element (20, Paragraph 0045) are adapted for removeable attachment (Fig. 2B, Paragraph 0045) of the at least one compression element (22) thereto. (Figs. 1-2B, Paragraphs 0044-0045).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. (U.S. Patent Publication No. 2015/0245975 A1) in view of Wada et al. (U.S. Patent Publication No. 2013/0245674 A1).
Regarding claims 5 and 10, Ravikumar et al. discloses the closure device of claims 1 and 4 as seen above. 
However, Ravikumar et al. does not disclose (Claim 5) wherein the plurality of inflatable elements comprises at least two inflatable balloons that press into each other when inflated to assist in the application of the targeted pressure to the at least one artery or vein; (Claim 10) wherein at least a portion of the closure device is transparent.
Wada et al. teaches a similar device in the same field of endeavor (Claim 5) wherein the plurality of inflatable elements (5 and 6) comprises at least two inflatable balloons (5 and 6) that press into each other when inflated (Fig. 2, Paragraph 0048) to assist in the application of the targeted pressure (Paragraphs 0047-0048) to the at least one artery (artery, Paragraph 0060) or vein; (Claim 10) wherein at least a portion (2/4/5/6) of the closure device (1) is transparent (Paragraphs 0026, 0034, 0040 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Ravikumar et al. to incorporate the balloons and transparent teachings of Wada et al. The motivation for the modification would have been to provide a better hemostatic effect and ensure external visibility to the treatment site. (Wada et al. Paragraphs 0048 and 0050).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. (U.S. Patent Publication No. 2015/0245975 A1) in view of Pan et al. (U.S. Patent Publication No. 2018/0000651 A1). 
Regarding claim 11, Ravikumer et al. discloses the closure device of claim 1 as seen above. 
However, Ravikumer et al. does not disclose further comprising a patency monitoring sensor attached thereto.
Pan et al. teaches a similar device in the same field of endeavor further comprising a patency monitoring sensor (26) attached thereto (Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Ravikumar et al. to incorporate the sensor teachings of Pan et al. The motivation for the modification would have been to track user data and progress and measure physiological parameters. (Pan et al. Paragraphs 0081-0082). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771